An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-888
                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 20 January 2015


STATE OF NORTH CAROLINA

      v.                                      Guilford County
                                              Nos. 11 CRS 33240, 72307,
                                              72308-09
IAN MICHAEL SMITH



      On writ of certiorari to review judgments entered 20 April

2012 by Judge Lindsay R. Davis, Jr. in Guilford County Superior

Court.     Heard in the Court of Appeals 15 December 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Kathryne E. Hathcock, for the State.

      Appellate Defender Staples Hughes, by Assistant Appellate
      Defender Jillian C. Katz, for defendant-appellant.



      STEELMAN, Judge.


      On 16 May 2011, defendant was indicted for two counts of

felony serious injury by motor vehicle, two counts of felony

death by motor vehicle, and two counts of second degree murder.

On 15 August 2011, defendant was also indicted for driving while
                                     -2-
impaired (“DWI”) and driving after consuming alcohol under the

age of 21.

       Defendant    was   tried   during   the    16   April      2012   Criminal

Session of Guilford County Superior Court.              On 20 April 2012, a

jury   found   defendant    guilty   of    DWI,   driving      after     consuming

alcohol under the age of 21, both felony death by motor vehicle

counts, and one count of felony serious injury by motor vehicle.

The jury found defendant not guilty of the second felony serious

injury by motor vehicle count.            As to the two counts of second

degree murder, the jury found defendant guilty of involuntary

manslaughter,      a   lesser-included     offense.         The    trial     court

arrested judgment on the DWI conviction and the two involuntary

manslaughter       convictions.      The     trial     court      then     imposed

consecutive, active, presumptive-range sentences of 60 days, 19

to 23 months, 29 to 44 months, and 29 to 44 months imprisonment.

       On 24 July 2013, this Court issued a writ of certiorari to

review defendant’s judgments.

       Counsel appointed to represent defendant has been unable to

identify any issue with sufficient merit to support a meaningful

argument for relief on appeal and asks that this Court conduct

its own review of the record for possible prejudicial error.

Counsel has also shown to the satisfaction of this Court that
                                      -3-
she has complied with the requirements of Anders v. California,

386 U.S. 738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314
N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his

right to file written arguments with this Court and providing

him with the documents necessary for him to do so.                          Counsel

directs   our   attention    to   a   potential      issue    on    appeal,    but

acknowledges that she detected no reversible error on the part

of the trial court.

    Defendant has not filed any written arguments on his own

behalf with this Court and a reasonable time in which he could

have done so has passed.          In accordance with Anders, we have

fully examined the record to determine whether any issues of

arguable merit appear therefrom or whether the appeal is wholly

frivolous.      We   conclude     the       appeal   is   wholly         frivolous.

Furthermore,    we    have    examined        the    record        for     possible

prejudicial error and found none.

    NO ERROR.

    Judges ELMORE and DILLON concur.

    Report per Rule 30(e).